Citation Nr: 1138699	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  10-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral flat feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the Veteran testified at a Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to an evaluation in excess of 10 percent for bilateral flat feet is warranted.

The Veteran last had a VA examination to evaluate his service-connected bilateral flat feet in October 2008.  During his August 2011 hearing, the Veteran testified that his bilateral flat feet had gotten significantly worse since that time, with symptomatology of increased pain, swelling, spasm, and functional impairment.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected bilateral flat feet.

The claims file reflects that the Veteran has received VA medical treatment for his service-connected bilateral flat feet from the VA Medical Center (VAMC) in West Palm Beach, Florida; however, as the claims file only includes treatment records from that provider dated up to December 2009, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain VA clinical records pertaining to the Veteran's service-connected bilateral flat feet from the West Palm Beach VAMC for the period from December 2009 to the present.

All attempts to procure the above records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).  

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran is to be scheduled for a VA feet examination to determine the severity of his service-connected bilateral flat feet.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an accurate and fully descriptive assessment of the Veteran's bilateral flat feet, including specific discussion on whether objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities are shown.  The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the December 2009 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

